Citation Nr: 1232745	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right knee prior to June 24, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of right knee anterior cruciate ligament tears, status post reconstruction prior to June 24, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to November 1988 and from August 1989 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the RO which, inter alia, granted service connection for degenerative arthritis of the right knee, effective April 1, 2005 with a 10 percent initial rating, and service connection for residuals of right knee anterior cruciate ligament tears, status post reconstruction, also effective April 1, 2005 with a 10 percent initial disability rating.

In December 2009, the Board remanded the issues on appeal for further development by the RO.  During development, the Appeals Management Center (AMC) issued a January 2011 rating decision which assigned a higher disability rating of 20 percent for right knee degenerative arthritis, effective June 24, 2010, and a 20 percent disability rating for residuals of right knee anterior cruciate ligament tears, status post reconstruction, also effective June 24, 2010.

Subsequently, the matter was returned to the Board for its de novo consideration.  In April 2011, the Board remanded the matter again for further development, to include efforts to obtain outstanding VA treatment records.  The Board is satisfied that the development directed in its December 2009 and April 2011 remands have been performed and is prepared to proceed with its de novo consideration of the Veteran's appeal.

The Board points out that the Veteran's appeal also initially included the issues of entitlement to higher initial disability ratings for status post bunionectomy and tibial sesamoidectomy with history of splay foot, of the left and right feet.  Such matters were decided by the Board in the April 2011 decision; thus, they are no longer on appeal.

As will be discussed in detail below, the Board has determined that the use of Diagnostic Code 5259 to evaluate the Veteran's residuals of right knee anterior cruciate ligament tears, status post reconstruction, is inappropriate and 
that the more appropriate code is Diagnostic Code 5257.  The RO should ensure that action is taken to reflect such determination on the rating codesheet, notwithstanding the denial of the claim for a higher initial rating for residuals of right knee anterior cruciate ligament tears, status post reconstruction.  


FINDINGS OF FACT

1.  Prior to June 24, 2010, the Veteran's degenerative arthritis of the right knee was manifested by full range of motion and radiological evidence of tricompartmental osteoarthritis.

2.  Since June 24, 2010, the Veteran's arthritis of the right knee has been manifested by flexion limited to 90 degrees with pain beginning at 75 degrees and loss of extension of no more than 10 degrees.

3.  As Diagnostic Code 5259 contemplates limitation of motion in the rating criteria and results in pyramiding with the rating assigned for right knee degenerative arthritis, Diagnostic Code 5257 is the more appropriate diagnostic code to evaluate the Veteran's residuals of right knee anterior cruciate ligament tears, status post reconstruction. 

4.  Prior to June 24, 2010, residuals of right knee anterior cruciate ligament tears, status post reconstruction were manifested by no worse than slight instability, with positive medial and lateral meniscus testing.  

5.  Since June 24, 2010, residuals of right knee anterior cruciate ligament tears, status post reconstruction have not been manifested by severe instability or subluxation.  


CONCLUSIONS OF LAW

1.  The requirements for an initial disability rating in excess of 10 percent for right knee degenerative arthritis, prior to June 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

2.  The requirements for a disability rating in excess of 20 percent for right knee degenerative arthritis, from June 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

3.  The requirements for an initial disability rating in excess of 10 percent for residuals of right knee anterior cruciate ligament tears, status post reconstruction, prior to June 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

4.  The requirements for an initial disability rating in excess of 20 percent for residuals of right knee anterior cruciate ligament tears, status post reconstruction, from June 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in May 2005 and February 2010 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in July 2012.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting medical literature and medical and professional opinions to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Degenerative Arthritis of the Right Knee, prior to June 24, 2010

As noted in the introductory section of this decision, service connection for right knee degenerative arthritis was granted by the RO, effective April 1, 2005, with a 10 percent initial disability rating.  

Traumatic arthritis is rated pursuant to Diagnostic Code (DC) 5010, which provides that traumatic arthritis that is substantiated by x-ray findings, must be rated in accordance with the criteria governing degenerative arthritis, which are provided under DC 5003.  Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis or osteoarthritis, when established by x-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Disabilities based upon limited range of motion for the knee are evaluated using the criteria under DC 5260 (for leg flexion) and DC 5261 (for leg extension).  See 38 C.F.R. § 4.71a.

Under DC 5260, a noncompensable (zero percent) disability rating is assigned where flexion of the leg is limited to 60 degrees.  A 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

Under DC 5261, a noncompensable (zero percent) disability rating is assigned where extension of the leg is limited to 5 degrees.  A 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

By way of reference, normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

During a June 2005 VA examination, the Veteran reported pain and popping in his right knee, but denied any symptoms of weakness, stiffness, swelling, heat, redness, locking, fatigability, or lack of endurance.  He also denied having any episodes of dislocation.  Occupationally, he stated that the pain in his knee required him to change his job; nonetheless, he reported that he remained employed in the field of electronics.

During the examination, the Veteran demonstrated normal posture and gait, albeit with the use of a cane.  His right knee was painful only on motion.  Demonstrated range of motion of the knee was full, with extension to zero degrees and flexion to 140 degrees.  Range of motion in the knee was not additionally limited by pain, fatigue, weakness, or lack of endurance after repetitive use.  X-rays of the right knee indicated three-compartment osteoarthritis that was manifested by joint space loss in the medial, lateral, and patellofemoral compartments.  No other acute abnormalities were seen.

Subsequent VA treatment records through November 2008 indicate ongoing management for the Veteran's right knee pain.  Although these records reflect ongoing complaints of deep aching in the knee while the Veteran was jogging, they do not reflect other subjective complaints or objective findings.

A February 2009 VA treatment record reflects that the Veteran slipped and fell on ice and reinjured his right knee.  The Veteran was apparently diagnosed with right knee sprain.  Although the Veteran reported that he initially experienced swelling and inability to put weight on his right knee for two days, he stated during the February 2009 treatment that his knee was improving and was nearly returned to baseline.

Overall, the evidence pertinent to the period before June 24, 2010 reflects symptoms of right knee pain and popping with radiological evidence of osteoarthritis in the right knee.  Nonetheless, the evidence does not indicate any loss of right leg flexion or extension.

Under DCs 5260 and 5261, such findings do not rise even to a compensable level.  Thus, the 10 percent rating assigned under DC 5010 contemplates his subjective complaints of pain and his functional impairment.  Although the Veteran reported that pain was present with motion, the overall disability picture is not consistent with a limitation of right knee flexion to 30 degrees or right knee extension to 15 degrees which would support the next highest schedular disability rating under DCs 5260 and 5261 respectively.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.  In the absence of any evidence of diminished right knee motion, a disability rating higher than 10 percent prior to June 24, 2010 is not warranted.  


B.  Degenerative Arthritis of the Right Knee, from June 24, 2010.

In a January 2011 decision, the AMC assigned an increased 20 percent rating for right knee arthritis effective June 24, 2010.  However, to do so, the AMC cited 
the provisions of DC 5003 based on arthritis in two or more major joints with occasional incapacitating exacerbations warranting a 20 percent rating.  However, the Veteran does not have any other service-connected joint with arthritis that is not already separately compensated; thus, application of that provision of DC 5003 to award a 20 percent rating is inappropriate.  The AMC also cited to DeLuca in the discussion, so the Board will presume that the higher rating was also assigned because of painful motion and functional impairment.

Turning to the facts, during a June 2010 VA examination, the Veteran reported daily and nagging right knee pain that he rated as a four or five out of ten in severity.  Occupationally, he reported that he had been working for the United States Postal Service as a mail carrier since 2008.  He stated that his knee became more painful while walking and climbing stairs to deliver mail.  The Veteran was prescribed braces for his knees in April 2010, and he stated that he felt weakness in his knee on days that he did not wear his brace at work.  The Veteran also endorsed locking in his knee and swelling at the end of the day.  He apparently denied having flare-ups of pain, as he described that his symptoms were the same from day to day.  The Veteran also denied any prior history of knee replacement surgery.

During the examination, the Veteran demonstrated a normal gait, and no signs of abnormal weightbearing.  No evidence of ankylosis was seen in the right knee.  Demonstrated range of motion included full extension to zero degrees and flexion to 120 degrees.  The Veteran reported pain at the ends of motion.  Nonetheless, after three repetitions of motion, the examiner did not observe any additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance.  New x-rays of the right knee were not taken; however, x-rays taken during the Veteran's previous 2005 VA examination were reviewed and confirmed as showing post-traumatic tricompartmental right knee degenerative changes, status post ACL repair and debridement of medial meniscus tear.  Overall, the examiner opined that functional impairment was mild to moderate, based on subjective reports of worsening pain and instability.

Subsequent VA treatment records through April 2011 show that the Veteran continued to be followed for his right knee.  These records, however, do not indicate any new complaints or objective findings.

In June 2012, the Veteran was afforded a new VA examination.  At that time, the Veteran reported ongoing pain at the medial aspect of the right knee joint that he described as a constant and a dull ache with sharp pain during certain movements.  Functionally, the Veteran stated that pain symptoms were increased with activity; walking on the beach caused severe pain, he was unable to play sports that involve jumping or running, he was unable to ride a bicycle but was still able to use the elliptical machine during training.  According to the Veteran, the pain in his knee was exacerbated by cold and damp weather and he experienced frequent episodes of locking, pain, and effusion.

During the examination, the Veteran was able to produce right knee flexion to 110 degrees with pain reported from 75 degrees, and demonstrated a loss of 10 degrees of extension.  Three repetitions of right knee motion resulted in further loss of flexion to 90 degrees with noted swelling, deformity, and disturbance of locomotion.  Repetitive motion did not affect extension.  X-rays of the right knee continued to reveal mild to moderate tricompartment osteoarthritis of medial and lateral femorotibial compartments characterized by joint space narrowing and marginal osteophytosis.  With respect to the Veteran's occupational functioning, the examiner opined that the Veteran's right knee disability did not impact his ability to work.

For the period since June 24, 2010, even taking into consideration the Veteran's reported pain on motion and functional impairment, the evidence shows that the Veteran's right knee flexion has been limited to no less than 75 degrees considering pain and with no more than 10 degrees loss of extension.  Given the extent of motion demonstrated by the Veteran throughout the period at issue, the disability picture presented by the Veteran's right knee simply is not consistent with flexion limited to 15 degrees or loss of 20 degrees of extension.  Under the circumstances, a disability rating higher than 20 percent is not warranted.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.

C.  Other Considerations for Degenerative Arthritis Relevant to Both Periods

The Board notes that a precedent opinion of the VA's General Counsel has held that separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).  However, as flexion has not been limited to a compensable level at any time during the course of the appeal, separate compensable ratings under DC 5260 and 5261 are not warranted.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

The Board has also considered whether the Veteran's right knee degenerative arthritis disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration of the Veteran's right 
knee degenerative arthritis disability is not warranted.


D.  Residuals of Right Knee Anterior Cruciate Ligament Tears, Status Post Reconstruction

As previously noted, in addition to granting service connection for right knee degenerative arthritis, the RO's October 2005 rating decision also separately granted service connection for residuals of right knee anterior cruciate ligament tears, status post reconstruction, effective April 1, 2005; a 10 percent initial disability rating was assigned under DC 5259.  In a later January 2011 rating decision, the AMC awarded a 20 percent disability rating under DC 5259, for residuals of right knee anterior cruciate ligament tears, status post reconstruction, effective June 24, 2010.  In its rationale for providing this rating, AMC explained, "[t]his evaluation is not based on evaluation criteria in the rating schedule.  The reason this non-schedular evaluation is assigned is to allow for moderate functional impairment due to pain under the provisions of DeLuca."

The Board notes two significant problems with the choice of Diagnostic Code 5259 and with the assignment of a "non-schedular" evaluation under this code.  The first problem concerns having ratings under both DC 5010 for arthritis and DC 5259.  The second problem concerns the assignment of a "non-schedular" evaluation by the RO in the first instance without following the provisions of 38 C.F.R. § 3.321(b).

With regard to the use of DC 5259, in the October 2005 rating decision, the RO's discussion of the symptoms of residuals of right anterior cruciate ligament tears noted that the Veteran denied right knee locking, instability, giving way, fatigability, lack of endurance, swelling, heat, weakness, or redness.  It was noted, however, that there was a positive medial and lateral meniscus test.  Stability tests of the anterior cruciate ligament and posterior cruciate ligaments were normal.  Thus, while there is some support for the assignment of a separate rating, the RO's choice of diagnostic code was incorrect.  In this regard, Diagnostic Code 5259 for symptomatic semulinar cartilage removal contemplates limitation of motion.  Indeed, VAOPGCPREC 9-98 held that limitation of motion is a relevant consideration under DC 5259, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  As both DC 5010 for evaluating arthritis and DC 5259 contemplate limitation of motion, the assignment of separate ratings under DCs 5010 and 5259 constitutes pyramiding.  

Specifically, the provisions under 38 U.S.C.A. § 1155 implicitly expresses the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity' and would constitute pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  Under 38 C.F.R. § 4.14, the evaluation of the same manifestation under different diagnoses (referred to under 38 U.S.C.A. § 1155 as "pyramiding") is to be avoided.  38 C.F.R. § 4.14.  In Esteban, the Court held that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Id. (emphasis added).  

However, as noted above, there was a positive medial and lateral meniscus test on the 2005 VA examination.  The Board finds the symptoms and objective findings noted by the RO in their discussion of the evaluation for the right anterior cruciate ligament tear residuals in the 2005 rating decision are more appropriately evaluated under DC 5257 pertaining to knee impairment manifested by instability and/or subluxation.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Board notes that DC 5257 does not involve limitation of motion and that separate ratings under that code and DC 5010 for arthritis are specifically authorized.  See VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  

Under DC 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent rating.  A 20 percent rating is awarded where the evidence shows moderate recurrent subluxation or lateral instability of the knee.  A 30 percent evaluation is in order in cases of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Turning to the evidence for the period prior to June 10, 2010, the Veteran denied subjective complaints of instability at the time of his 2005 VA examination, and stability tests of the anterior cruciate ligament and posterior cruciate ligaments were normal.  These findings, when coupled with a positive medial and lateral meniscus test, reflect no more than slight disability under DC 5257.  Accordingly, a higher rating for the residuals of right anterior cruciate ligament tears, status post reconstruction, is not warranted for the period prior to June 10, 2010. 

As noted above, effective June 10, 2010 the AMC awarded a 20 percent "non-schedular" rating under DC 5259 utilizing the factors in DeLuca for the right anterior cruciate ligament tear disability.  Such action is erroneous for two different reasons.  First, the DeLuca factors concern disabilities manifested by limitation of motion.  As the Veteran is already receiving a rating for arthritis based on limitation of motion, utilizing the same factors to assign a higher rating under a different diagnostic code is pyramiding.  Indeed, citing DeLuca in the rating decision in both the discussion for arthritis and the discussion for right anterior cruciate ligament tear disability to support an increase under both diagnostic codes clearly suggests a pyramiding problem.  See 38 C.F.R. § 4.14; Esteban, supra.  

Moreover, the Board finds it particularly troubling that the AMC assigned a "non-schedular" rating above the maximum evaluation assignable under DC 5259.  The Court's decision in DeLuca does not authorize adding percentages to evaluations.  Rather, it requires VA to consider symptoms such as pain, weakness, fatigability, etc., to determine whether a higher schedular evaluation is warranted.  Indeed, once the maximum evaluation is assigned under a particular diagnostic code for limitation of motion, DeLuca no longer applies.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  

Further, in cases where a diagnostic code does not adequately address the symptomatology presented, then extraschedular consideration is warranted.  However, the regulations provide specific procedural actions that must be taken.  In this regard, 38 C.F.R. § 3.321(b)(1) requires that the matter be referred in the first instance to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extra-schedular disability rating.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, no such procedural steps were taken by the AMC; rather, a rating which the AMC described as "non-schedular" and which appears to be akin to an extra-schedular rating was awarded by the AMC in the first instance.

Ultimately, such inappropriate and unauthorized action has been rectified by the Board's determination that DC 5257 is more appropriate for rating the Veteran's right anterior cruciate ligament tear disability than DC 5259.  In this regard, DC 5257 provides for schedular 20 and 30 percent ratings.  

Turning to whether an evaluation in excess of 20 percent is warranted for the right anterior cruciate ligament tear disability under DC 5257 from June 24, 2010, the Board finds the preponderance of the evidence is against a higher rating.  

On the June 2010 VA examination, the Veteran reported that he had been given a knee brace which helped stabilize his knee at work.  On physical examination, the examiner did not observe any evidence of instability; in that regard examination of the medial collateral and lateral collateral ligaments did not show any laxity.  Lachman's test and McMurray's test were also negative.  The examiner opined, after examining all knee symptoms (i.e. both arthritis and ligament tear residuals) that functional impairment was mild to moderate, based on subjective reports of worsening pain and instability.

On the June 2012 VA examination, stability testing revealed mild anterior instability, as shown by Lachman's testing.  Overall, slight patellar dislocation/subluxation was noted.  

Upon review of the record during this period, the Board finds the symptomatology does not support a finding of severe instability or subluxation to warrant an evaluation in excess of 20 percent.  Indeed, only mild instability and slight subluxation were noted on the most recent examination, and the 2010 examination revealed no instability.  Moreover, the mild to moderate functional impairment mentioned on the 2010 examination contemplated both his arthritis and residuals of right anterior cruciate ligament tears.  Accordingly, as the evidence does not reflect severe instability or subluxation, the claim for an evaluation in excess of 20 percent for the right anterior cruciate ligament tear disability from June 24, 2010 is denied.  

The Board has also considered whether the Veteran's right anterior cruciate ligament tear disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  As noted above, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, supra.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, supra.  Consequently, referral for extra-schedular consideration of the Veteran's residuals of right anterior cruciate ligament tears disability is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An initial disability rating in excess of 10 percent for degenerative arthritis of the right knee, prior to June 24, 2010, is denied.

A disability rating in excess of 20 percent for degenerative arthritis of the right knee, from June 24, 2010, is denied.

A disability rating in excess of 10 percent for residuals of right knee anterior cruciate ligament tears, status post reconstruction, prior to June 24, 2010, is denied.

A disability rating in excess of 20 percent for residuals of right knee anterior cruciate ligament tears, status post reconstruction, from June 24, 2010, is denied. 



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


